NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0606-19

BARRY HIRSCHBERG and
ELIZABETH HIRSCHBERG,

          Plaintiffs-Appellants/
          Cross-Respondents,

v.

BOROUGH OF NORTHVALE,
BOROUGH OF NORTHVALE
PLANNING BOARD, JORGE
PEREZ and EMMA PEREZ,

          Defendants-Respondents,

and

NER FAMILY ASSOCIATES, LLC,
ROBERT U. DEL VECCHIO,
ROBERT A. DEL VECCHIO,

     Defendants-Respondents/
     Cross-Appellants.
______________________________

                   Argued January 12, 2022 – Decided February 16, 2022

                   Before Judges Gilson, Gooden Brown, and Gummer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Bergen County, Docket No. C-
            000102-19.

            Barry Hirschberg argued the cause pro se.

            Mariya Gonor argued the cause for respondents/cross-
            appellants NER Family Associates, Rubert U. Del
            Vecchio and Robert A. Del Vecchio (Beattie Padovano,
            LLC, attorneys; Antimo Del Vecchio, of counsel and
            on the briefs; Mariya Gonor, on the briefs).

            Justin D. Santagata argued the cause for respondent
            Borough of Northvale (Kaufman Semeraro & Leibman,
            LLP, attorneys; Justin D. Santagata, on the brief).

            Gregg F. Paster argued the cause for respondent
            Borough of Northvale Planning Board (Gregg F. Paster
            & Associates, attorneys; Gregg F. Paster, of counsel
            and on the brief).


PER CURIAM

      In this quiet-title action regarding a right-of-way (ROW), plaintiffs appeal

orders granting defendants' motions to dismiss and an order denying plaintiffs'

motion for reconsideration of those orders. Defendants NER Family Associates,

LLC, Robert U. Del Vecchio, and Robert A. Del Vecchio (collectively, NER

defendants) cross-appeal the denial of their cross-motion for sanctions against

plaintiffs pursuant to Rule 1:4-8. We affirm the orders substantially for the

reasons set forth in Judge James J. DeLuca's comprehensive, written decisions.


                                                                            A-0606-19
                                        2
      As Judge DeLuca held granting defendants' motions to dismiss,

"[r]egardless of how [p]laintiffs frame the issue, . . . [p]laintiffs again seek to

assert that they have an exclusive right to the ROW. Such issue was at the heart

of each of the previous actions and at every level of the New Jersey court system,

[p]laintiffs' arguments have been rejected." He correctly concluded, "[a]s such,

the [c]omplaint . . . is ripe for dismissal."

      During oral argument, plaintiff Barry Hirschberg urged us to reverse,

contending this case must proceed so the metes and bounds of plaintiffs' property

could be established and plaintiffs would know where they can install a fence.

We disagree. The metes and bounds of their property are set forth in the October

4, 1978 deed memorializing plaintiffs' acquisition of the property from the prior

owners.    Subject to local ordinances, plaintiffs can install a fence on that

property; they cannot install a fence beyond that property. As Judge DeLuca

found, plaintiffs' efforts to prove an exclusive ownership interest in land beyond

those metes and bounds have been consistently rejected by our courts.

      We review a trial court's denial of a motion to impose frivolous-litigation

sanctions under an abuse-of-discretion standard. See McDaniel v. Man Wai Lee,

419 N.J. Super. 482, 497-98 (App. Div. 2011). Because Judge DeLuca did not




                                                                             A-0606-19
                                          3
abuse his discretion in denying the NER defendants' cross-motion for sanctions,

we also affirm that aspect of his orders.

      Affirmed.




                                                                         A-0606-19
                                        4